Citation Nr: 0433523	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  96-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served in active service from April 1966 to June 
1968, August 1968 to August 1971, and June 1972 to January 
1993.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, dated in November 1994.

The Board remanded, among others, the issue of entitlement to 
service connection for residuals of a head injury in November 
2000.  Review of the actions performed by the RO reveal that 
the mandate of that remand has been fulfilled.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board also remanded the issues of entitlement to service 
connection for residuals of injuries to the neck and back, 
and for a bilateral knee joint disorder in November 2000.  
These issues have since been resolved in the veteran's favor 
and are no longer in appellate status.  In September 2003, 
the RO established service connection for cervical 
spondylosis with cervical disc disease, lumbar spondylosis 
with fusion of L1 and L2, and thoracic spondylosis.  In a 
March 2004 rating decision, the RO established service 
connection for bilateral chondromalacia patellae, bilateral 
C7 radiculopathy as secondary to the cervical spondylosis and 
cervical disc disease.

In October 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's chronic headaches are more likely than not 
related to his inservice parachuting injury and/or his 
service-connected right temporal craniotomy.
CONCLUSION OF LAW

Chronic headaches were incurred in active service or are 
secondary to the veteran's service-connected right temporal 
lobe craniotomy. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303(d), 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Factual Background

The veteran seeks service connection for residuals of a head 
injury he alleges occurred during a parachute drop in 1987 or 
1988.  The Board also notes that service connection is in 
effect for residuals of injuries to the veteran's cervical, 
thoracic, and lumbar spine as a result of the parachuting 
accident.  The veteran has also established service 
connection for chronic fatigue, sinusitis, and most 
pertinently, a seizure disorder and right temporal lobe 
hemangioma, status post right temporal lobe craniotomy.

Review of the veteran's service medical records reveals that 
he reported treatment for back injuries sustained in a 
parachuting accident during his 1992 separation examination.  
Review of the veteran's separation examination reveals a 
notation that his medical records were lost.  Attempts to 
retrieve the records of the treatment were unsuccessful; 
however, treatment records from 1988 at the Womack Army 
Hospital have been associated with the claims folder.  These 
do evidence treatment for back disorders, but do not mention 
a head injury or residuals thereof.  Regardless, given the 
veteran's MOS during service, the Board finds that such 
injuries are consistent with the veteran's service - at the 
Board hearing in October 2000, the veteran reported that he 
had participated in several hundred parachute jumps in the 
course of his career with the Infantry and Special Forces, 
and the Board notes he received the Air Assault Badge.  

The veteran was treated for seizures during the period 
immediately prior to his separation from service.  

The veteran was examined by VA in February 1995.  The veteran 
reported having headaches that were diagnosed as migraine 
equivalent from 1972 to 1974.  At the time of the 
examination, the veteran was taking Dilantin for his 
seizures, and reported that he had had low-grade headaches 
throughout his entire head since being started on it.  The 
examiner diagnosed headaches related to taking Dilantin.

In August 1995, the veteran underwent a craniotomy for a 
cavernous hemangioma from the right hemisphere at Walter Reed 
Army Hospital.  Records of the surgery and follow-up 
treatment have been associated with the claims folder.  A 
neurophysiology work-up prior to the surgery indicated that 
the veteran had a history of partial complex seizures for 
four years, and a probable cavernous hemangioma in the right 
anterior temporal lobe.  His seizures had increased in 
frequency and were currently accompanied by short-term memory 
complaints as well as headaches.

The veteran was seen by a VA neurologist in October 1997.  He 
reported that after the surgery for the angioma, he began to 
have headaches all the time.  He woke up in the morning and 
went to sleep with them.  However, he reported that only once 
or twice per week it got bad or intense.

At a VA examination in October 1998, the veteran again 
complained of frequent generalized headaches that were mild 
to moderate in severity.  No diagnosis was made relative to 
the headaches.

Review of the veteran's more recent treatment records 
indicates continued complaints of headaches.

The veteran was most recently examined by VA in November 
2003.  The veteran denied any significant disability arising 
from the head injury in the 1988 parachute accident.  He 
reported his primary difficulties were from his back.  The 
veteran stated that he started having problems with his head 
in 1991, after being involved in the Gulf War.  He stated 
that he had multiple seizures and was eventually found to 
have a right temporal lobe cavernous angioma that was 
resected in 1995.  After the resection, the veteran reported 
that he had only one seizure, and none since 1996.

The veteran did complain of constant headaches, for which he 
took no medications.  He denied any disabling effect of the 
headaches.  He denied any weakness, functional loss, or 
significant disability from the headaches.  He stated the 
headaches had persisted since the Gulf War.  The diagnosis 
noted status post head injury secondary to a parachute jump, 
chronic headache.

In March 2004, the examiner clarified her opinion noting that 
the veteran's chronic headaches were more likely than not 
related to his inservice injury and/or right temporal 
craniotomy as the veteran had CT evidence of encephalomalacia 
that would contribute to any chronic headache symptoms.  The 
veteran's finding of acute sinusitis on CT scan would not 
contribute to any chronic headache symptoms.

Service Connection - Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(a) 
(2004).

Analysis

Although the veteran's appeal has been styled as one for 
unspecified residuals of a head injury from the parachute 
accident, the Board is unable to find any currently diagnosed 
disorder of the "head" besides chronic headaches that have 
not already been service-connected.  

After having carefully considered this matter, the Board is 
of the opinion that the evidence in this case is in relative 
equipoise.  Under the circumstances, service connection may 
be granted, applying the "benefit of the doubt" rule.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board notes that the etiology of the veteran's headaches 
is less than certain. Review of the evidence shows that the 
veteran developed headaches contemporaneously with his 
development of seizures in 1991.  However, the evidence does 
not show complaints or treatment for the headaches following 
the parachute accident in the late 1980's as was shown for 
the veteran's previously service-connected back injuries.  
Significantly, several doctors connected the headaches to his 
seizure disorder or treatment for it; however, it is not 
clear from the evidence of record whether the headaches 
predated his treatment with Dilantin or were exacerbated by 
the 1995 craniotomy.  The evidence does show that the 
veteran's chronic headaches have continued to the present 
time, and the most recent VA examiner opined that the chronic 
headaches were more likely than not either related to head 
injuries from the parachute accident or to the right temporal 
craniotomy.  In either case, service connection is in order 
on either a direct or secondary basis, respectively.

The Board therefore finds that the competent medical evidence 
supports a grant of entitlement to service connection for 
chronic headaches.  38 U.S.C.A. §§ 1110, 5107 (b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303(d), 3.310(a) (2004).


ORDER

The claim of service connection for chronic headaches is 
granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



